      Case 1:17-cv-02634-PGG-JLC Document 101 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NADINE BURRELL-HAMILTON and
KELVIN TREVENSKY LEE,

                           Plaintiffs,
                                                                   ORDER
             - against -
                                                              17 Civ. 2634 (PGG)
ISAIAH ALCARIO ODEN and CR
ENGLAND, INC.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On March 13, 2020, this Court issued an Order (Dkt. No. 92) denying without

prejudice Plaintiff Kelvin Lee’s motion to amend his complaint. On April 27, 2020, Plaintiff Lee

filed another motion to amend, which appears to resolve deficiencies in his original application.

(Dkt. Nos. 97-98) To date, no opposition to Plaintiff Lee’s new motion to amend has been filed.

If no opposition is filed by June 3, 2020, the Court will deem the motion unopposed.

Dated: New York, New York
       May 27, 2020
